Case 2:20-cv-14105-RLR Document 1 Entered on FLSD Docket 04/06/2020 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

   PAUL JONES, individually and                       Case No.
   on behalf of all others similarly situated,
                                                      CLASS ACTION
                  Plaintiff,
                                                      DEMAND FOR JURY TRIAL
   v.

   FIORELLA INSURANCE AGENCY, INC.,
   a Florida limited liability company,

                  Defendant.


                                 CLASS ACTION COMPLAINT

                                       Preliminary Statement

        1. Plaintiff Paul Jones (“Plaintiff”) bring this action to enforce the consumer-privacy

 provisions of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal

 statute enacted in 1991 in response to widespread public outrage about the proliferation of,

 among other things, prerecorded telephone calls, which, Congress found, were rightly regarded

 as in invasion of privacy. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

        2. The Plaintiff alleges that Fiorella Insurance Agency, Inc. (“Fiorella”) made pre-

 recorded telemarketing calls to Plaintiff and other putative class members without their consent.

        3. The Plaintiff and putative class members never consented to receive these calls.

 Because prerecorded voice marketing campaigns generally place calls to hundreds of thousands

 or even millions of potential customers en masse, the Plaintiff bring this action on behalf of a

 proposed nationwide class of other persons who received illegal robocalls from or on behalf of

 the Defendant.
Case 2:20-cv-14105-RLR Document 1 Entered on FLSD Docket 04/06/2020 Page 2 of 8



         4. A class action is the best means of obtaining redress for the Defendant’s wide-scale

 illegal telemarketing and is consistent both with the private right of action afforded by the TCPA

 and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                 Parties

         5. Plaintiff Paul Jones resides in Florida.

         6. Defendant Fiorella Insurance Agency, Inc. is a corporation with its principal place of

 business in Florida within this district.


                                        Jurisdiction & Venue

         7. The Court has federal question subject matter jurisdiction over these TCPA claims.

 Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

         8. The Court has personal jurisdiction over the Defendant because they engaged in

 telemarketing conduct from this District.

         9. Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of the events

 or omissions giving rise to the claim occurred in this District, as the prerecorded calls were made

 from this District.


                                             TCPA Background

         10. The TCPA makes it unlawful “to make any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using an … an

 artificial or prerecorded voice … to any telephone number assigned to a … cellular telephone

 service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to

 persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).




                                                    2
Case 2:20-cv-14105-RLR Document 1 Entered on FLSD Docket 04/06/2020 Page 3 of 8



         11. According to findings by the Federal Communication Commission (“FCC”), the

 agency Congress vested with authority to issue regulations implementing the TCPA, such calls

 are prohibited because, as Congress found, prerecorded telephone calls are a greater nuisance

 and invasion of privacy than live solicitation calls, and such calls can be costly and inconvenient.

         12. The FCC also recognized that “wireless customers are charged for incoming calls

 whether they pay in advance or after the minutes are used.” In re Rules and Regulations

 Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

         13. While “prior express consent” is required for all prerecorded calls, in 2013, the FCC

 required “prior express written consent” for all such telemarketing calls to wireless numbers and

 residential lines. Specifically, it ordered that:

         [A] consumer’s written consent to receive telemarketing robocalls must be signed
         and be sufficient to show that the consumer: (1) received “clear and conspicuous
         disclosure” of the consequences of providing the requested consent, i.e., that the
         consumer will receive future calls that deliver prerecorded messages by or on behalf
         of a specific seller; and (2) having received this information, agrees unambiguously
         to receive such calls at a telephone number the consumer designates.[] In addition,
         the written agreement must be obtained “without requiring, directly or indirectly,
         that the agreement be executed as a condition of purchasing any good or service.[]”

 In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

         14. “Telemarketing” is defined as “the initiation of a telephone call or message for the

 purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

 which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).

                                          Factual Allegations

         15. Fiorella offers Blue Cross insurance services.

         16. In order to sell these services, Fiorella relies on telemarketing.




                                                     3
Case 2:20-cv-14105-RLR Document 1 Entered on FLSD Docket 04/06/2020 Page 4 of 8



        17. One of the telemarketing strategies used by Defendant involves the use of

 prerecorded messages to solicit potential customers.

        18. While using prerecorded voice messages may save time and money for Fiorella’s

 telemarketing efforts, it violates the privacy rights of the Plaintiff and putative Class’ members.

 Calls to The Plaintiff Jones

        19. Plaintiff Jones is a “person” as defined by 47 U.S.C. § 153(39).

        20. Mr. Jones’s telephone number, (407) 808-XXXX, is registered to a cellular telephone

 service.

        21. Fiorella called Mr. Jones on his cellular telephone with a pre-recorded message on

 April 2, 2020.

        22. Mr. Jones spoke with an employee who identified himself as “James” at Fiorella.

        23. The purpose of the call was to sell insurance services to Mr. Jones in exchange for a

 fee.

        24. Specifically, Fiorella offered the Plaintiff a Blue Cross “Medigap” insurance policy.

        25. Confirming this, Mr. Jones was sent the following e-mail:


                  On Thu, Apr 2, 2020 at 2:40 PM James Fields <jfields@fioins.com> wrote:
                  Paul,
                  Attached is the plan we discussed. Have a great day.
                  Regards,
                  James

                  James Fields | Sr Licensed Account Manager/ Medicare Certified
                  Fiorella Insurance Agency
                  2300 SE Monterey Rd, Suite 200 | Stuart, FL 34996
                  ( P ) 772.223.2987 ( F ) 772.283.0110

        26. The use of a pre-recorded message is evidence that the calls were part of a campaign

 that made numerous phone calls in a short period of time.




                                                  4
Case 2:20-cv-14105-RLR Document 1 Entered on FLSD Docket 04/06/2020 Page 5 of 8



        27. Defendant’s calls invaded Plaintiff’s privacy and intruded upon his right to seclusion.

 The calls frustrated and upset Plaintiff by interrupting his daily life and wasting his time.

        28. Defendant’s calls intruded upon and occupied the capacity of Plaintiff’s cellular

 phone and depleted the battery of Plaintiff’s cellular phone. The calls temporarily seized and

 trespassed upon Plaintiff’s use of his cellular phone, and caused him to divert attention away

 from other activities to address the calls.

        29. Plaintiff did not consent to receive Defendant’s calls prior to the receipt of the

 unsolicited conduct.

                                       Class Action Allegations

        30. As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil Procedure,

 Plaintiff brings this action on behalf of Class of all other persons or entities similarly situated

 throughout the United States.

        31. The Class of persons Plaintiff propose to represent is tentatively defined as:

                Robocall Class: All persons within the United States to whom: (a)
                Defendant and/or a third party acting on their behalf, made one or more non-
                emergency telephone calls; (b) to their cellular or residential landline
                telephone number; (c) using an artificial or prerecorded voice; and (d) at any
                time in the period that begins four years before the date of the filing of this
                Complaint to trial.

        32. Excluded from the Class is counsel, the Defendant, and any entities in which the

 Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

 this action is assigned, and any member of such judge’s staff and immediate family.

        33. The Class as defined above is identifiable through phone records and phone number

 databases.

        34. The potential Class members number at least in the thousands. Individual joinder of

 these persons is impracticable.




                                                    5
Case 2:20-cv-14105-RLR Document 1 Entered on FLSD Docket 04/06/2020 Page 6 of 8



        35. There are questions of law and fact common to Plaintiff and to the proposed Class,

 including but not limited to the following:

                 a. Whether Defendant violated the TCPA by using prerecorded calls to contact

 putative class members cellular telephones;

                 b. Whether Defendant placed calls without obtaining the recipients’ prior

 express consent for the calls;

                 c. Whether the Plaintiff and the Class’ members are entitled to statutory

 damages because of Defendant’s actions.

        36. The Plaintiff’s claims are typical of the claims of class members.

        37. The Plaintiff is an adequate representatives of the Class because his interests do not

 conflict with the interests of the Class, he will fairly and adequately protect the interests of the

 Class, and counsel skilled and experienced in class actions, including TCPA class actions,

 represents him.

        38. Common questions of law and fact predominate over questions affecting only

 individual class members, and a class action is the superior method for fair and efficient

 adjudication of the controversy. The only individual question concerns identification of class

 members, which will be ascertainable from records maintained by Defendant and/or their agents.

        39. The likelihood that individual members of the class will prosecute separate actions is

 remote due to the time and expense necessary to prosecute an individual case.

                                          LEGAL CLAIMS

                                       First Claim for Relief
                       Violation of the TCPA’s Automated Call provisions

        40. The Plaintiff incorporate the allegations from all previous paragraphs as if fully set

 forth herein.




                                                    6
Case 2:20-cv-14105-RLR Document 1 Entered on FLSD Docket 04/06/2020 Page 7 of 8



           41. Defendant’s calls were made without the prior express consent, or the prior express

 written consent, of the called parties. 47 C.F.R. § 64.1200(a)(2); 47 C.F.R. § 64.1200(f)(8).

           42. The Defendant violated the TCPA by (a) using a prerecorded voice to make calls to

 cellular and residential landline telephone numbers without the required consent, or (b) by the

 fact that others made those calls on its behalf. See 47 U.S.C. § 227(b).

           43. The Defendant’s violations were willful and/or knowing.

           44. The TCPA also authorizes injunctive relief, and the Plaintiff seek injunctive relief

 prohibiting Defendant from calling telephone numbers using a pre-recorded voice, absent an

 emergency circumstance.

                                             Relief Sought

           WHEREFORE, for themselves and all class members, Plaintiff requests the following

 relief:

           A.     Injunctive relief prohibiting Defendant from calling telephone numbers using an

 automatic telephone dialing system or a pre-recorded voice

           B.     Because of Defendant’s violations of the TCPA, Plaintiff seek for themselves and

 the other putative Class members $500 in statutory damages per violation or—where such

 regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to 47

 U.S.C. § 227(b)(3).

           C.     An order certifying this action to be a proper class action under Federal Rule of

 Civil Procedure 23, establishing any appropriate Class the Court deems appropriate, finding that

 Plaintiff are proper representative of the Class, and appointing the lawyers and law firms

 representing Plaintiff as counsel for the Class;

           D.     Such other relief as the Court deems just and proper.

           Plaintiff request a jury trial as to all claims of the complaint so triable.




                                                    7
Case 2:20-cv-14105-RLR Document 1 Entered on FLSD Docket 04/06/2020 Page 8 of 8




                                    Respectfully Submitted,

                                    Paul Jones, individually and on behalf of those
                                    similarly situated individuals

 Dated: April 6, 2020                /s/ Avi Kaufman
                                    Avi R. Kaufman (FL Bar no. 84382)
                                    kaufman@kaufmanpa.com
                                    Rachel E. Kaufman (FL Bar no. 87406)
                                    rachel@kaufmanpa.com
                                    KAUFMAN P.A.
                                    400 NW 26th Street
                                    Miami, FL 33127
                                    Telephone: (305) 469-5881

                                    Counsel for Plaintiff and the putative class




                                       8
